Exhibit 10.1

Consulting and Scientific Advisory Board Agreement

This Consulting and Scientific Advisory Board Agreement (the “Agreement”), shall
be effective as of January 1, 2012 (the “Effective Date”), and is entered into
by AVEO Pharmaceuticals, Inc., a Delaware corporation with a business address at
75 Sidney Street, Cambridge, MA 02139 (the “Company”), and Lynda Chin, MD of
2421 Inwood, Houston, Texas 77019 (the “Advisor”).

Witnesseth

Whereas, the Advisor is an employee of The University of Texas MD Anderson
Cancer Center (the “Advisor’s Employer”).

Whereas, the Company desires to have the benefit of the Advisor’s knowledge and
experience in the development of its technology base, and the Advisor desires to
provide consulting services to the Company, all as hereinafter provide in this
agreement; and

Whereas the Company desires to have the Advisor continue to serve as a member of
the Company’s Scientific Advisory Board (the “SAB”), and the Advisor desires to
serve as a member of the SAB;

Now, Therefore, in consideration of the promises and mutual agreements
hereinafter set forth, effective the date hereof, the Company and the Advisor
hereby agree as follows:

1. Consultation and Scientific Advisory Board The Company shall retain the
Advisor as a consultant, and the Advisor shall serve the Company as a consultant
and a member of the SAB upon the terms and conditions hereinafter set forth. In
serving the Company as a consultant and member of the SAB, the Advisor is acting
in her individual capacity and not as an employee or representative of the
Advisor’s Employer.

2. Term. Subject to the terms and conditions hereinafter set forth, the term of
the Advisor’s consulting arrangement and service on the SAB (hereinafter
referred to as the “Consultation Period”) shall commence on the Effective Date
of this agreement and shall continue through December 31, 2013, subject to
earlier termination as provided herein. This Agreement may be renewed by mutual
consent of both parties.

3. Consulting and Board Member Duties

3.1 During the Consultation Period, the Advisor shall serve as a member of the
SAB and shall render to the Company or to the Company’s designee such consulting
services in the Advisor’s field of expertise and knowledge related to the
technologies and business of the Company (the “Services”) and at such times and
places as the Company may from time to time request. The Company shall give the
Advisor reasonable advance notice of any consulting services required of the
Advisor hereunder.

3.2 All work to be performed by the Advisor for the Company shall be under the
general supervision of the Company.



--------------------------------------------------------------------------------

3.3. The Advisor shall devote her reasonable best efforts and ability to the
performance of the duties attached to this obligation. All work to be performed
by the Advisor for the Company shall be at times reasonably convenient to the
Advisor, and nothing contained herein shall interfere with the Advisor’s duties
and responsibilities to the Advisor’s Employer, or any teaching and
administrative responsibilities that the Advisor may have. In order to assure
that Advisor’s service to the Company does not interfere with Advisor’s
obligations and duties to the Advisor’s Employer, the maximum number of days per
fiscal year (September 1-August 31) that Advisor will be required to serve the
Company as a consultant and a member of the SAB is 12 days (including travel
days).

3.4 In order to assure that Advisor has sufficient time to devote to her
services under this Agreement and that other consulting services do not conflict
with her services to the Company hereunder, Advisor will not undertake
consulting services with any other for-profit entities unless Advisor receives
prior written approval from the Board or Senior Management of Company, which
approval shall not be unreasonably conditioned, withheld or delayed. In
reviewing any request for approval of a proposed consulting relationship,
Company may not require the disclosure of any confidential or proprietary
information belonging to the other entity. Company will approve or deny any
request for approval of a prospective consulting relationship between Advisor
and another entity within ten (10) days of receipt of such request, and the
request will be deemed automatically approved if it is not denied within that
ten (10) day period. Company acknowledges that Advisor has existing obligations
to perform consulting services for Metamark Genetics, Eden Therapeutics,
Karyopharm Therapeutics or Agios and such consulting relationships are hereby
approved by Company and shall not require any further review and approval by
Company under this paragraph so long as such existing services do not materially
change in either time commitments or scope.

4. Compensation.

4.1 As compensation for the Advisor’s services hereunder, the Company shall pay
Advisor, during the Consulting Period, as follows:

 

  (a) a consulting fee of $50,000.00, payable in quarterly installments in
arrears on the first day of January, April, July and October of each year; and

 

  (b) the lesser of (i) $750 per hour, or (ii) $3,000 per day for services
performed during meetings of the SAB (as designated and scheduled by the
Company).

The maximum yearly compensation that will be paid to Advisor is $75,000.00.

4.2. Reimbursement of Expenses. The Company shall reimburse the Advisor for all
reasonable and necessary expenses incurred or paid by the Advisor in connection
with, or related to, the performance of her services under this Agreement. The
Advisor shall submit to the Company itemized monthly statements, in a form
satisfactory to the Company, of such expenses incurred in the previous month.
The Company shall pay to the Advisor amounts shown on each such statement within
thirty (30) days after receipt thereof. Notwithstanding the foregoing, the
Advisor shall not incur any expenses in excess of $2,500 in any calendar quarter
without the prior written approval of the Company.

 

-2-



--------------------------------------------------------------------------------

4.3. Benefits. The Advisor shall not be entitled to any benefits, coverages or
privileges, including, without limitation, social security, unemployment,
medical or pension payments, made available to employees of the Company. The
Advisor acknowledges that the Company will not withhold taxes on any amounts
paid to her hereunder and that Advisor is responsible for all tax withholding,
social security, unemployment insurance and other similar payments.

5. Termination. The Company may, without prejudice to any right or remedy it may
have due to any failure of the Advisor to perform her obligations under this
Agreement, terminate the Consultation Period upon thirty (30) days’ prior
written notice to the Advisor. The Advisor may, without prejudice to any right
or remedy she may have due to any failure of the Company to perform its
obligations under this Agreement, terminate this Agreement and the Consultation
Period upon thirty (30) days’ prior written notice to the Company. In the event
of an early termination of this Agreement, the Advisor shall be entitled to
payment for services performed and expenses paid or incurred prior to the
effective date of termination, subject to the limitation on reimbursement of
expenses set forth in Section 4.2. Such payments shall constitute full
settlement of any and all claims of the Advisor of every description against the
Company. Notwithstanding the foregoing, the Company may terminate the
Consultation Period, effective immediately upon receipt of written notice, if
the Advisor breaches or threatens to breach any provision of Sections 6, 7 or 9.
The following provisions shall survive termination of this Agreement: Sections
7, 9 and 14.

6. Cooperation. In the performance of her obligations under this Agreement, the
Advisor shall use her reasonable best efforts, shall reasonably cooperate with
the Company’s personnel, shall not interfere with the conduct of the Company’s
business, and shall observe all rules, regulations and security requirements of
the Company concerning the safety of persons and property. The Company shall
provide such access to its information and property as may be reasonably
required in order to permit the Advisor to perform her obligations hereunder.

7. Inventions and Proprietary Information.

7.1. Inventions. All inventions, discoveries, computer programs, data,
technology, designs, innovations and improvements (whether or not patentable and
whether or not copyrightable) (“Inventions”) related to the business of the
Company which are made, conceived, reduced to practice, created, written,
designed or developed by the Advisor, solely or jointly with others and whether
during normal business hours or otherwise, during the Consultation Period while
actively serving as an advisor to the Company, as a member of the Company’s SAB,
or thereafter if resulting directly or indirectly derived from Proprietary
Information of the Company (as defined below), shall be the sole property of the
Company. By way of clarification, any inventions, discoveries, computer
programs, data, technology, designs, innovations and improvements (whether or
not patentable and whether or not copyrightable) made, conceived, reduced to
practice, created, written, designed or developed by the Advisor, solely or
jointly with others, in the course of the Advisor’s activities with any third
party, including without limitation any hospital, research institution, medical
institution or otherwise, and not in the course of her performance of consulting
services hereunder and which are not directly or indirectly derived from
Proprietary Information, shall not constitute “Inventions” hereunder. The
Advisor hereby assigns to the Company all Inventions and any and all related
patents, copyrights, trademarks, trade names, and other industrial and
intellectual property rights and applications therefore, in the United States
and elsewhere and appoints any officer of the Company as the Advisor’s duly
authorized attorney to execute, file, prosecute and protect the

 

-3-



--------------------------------------------------------------------------------

same before any government agency, court or authority. Upon request of the
Company and at the Company’s expense, the Advisor shall execute further
assignments, documents and other instruments as may be necessary or desirable to
fully and completely assign all Inventions to the Company and to assist the
Company in applying for, obtaining and enforcing patents or copyrights or other
rights in the United States and in any foreign country with respect to any
Invention.

7.2. Proprietary Information.

7.2.1. The Advisor acknowledges that her relationship with the Company is one of
high trust and confidence and that in the course of her service to the Company
she will have access to and contact with Proprietary Information (as defined in
subparagraph 7.2.2. below). The Advisor agrees that she will not, during the
Consultation Period or at any time thereafter, disclose to others, or use for
her benefit or the benefit of others, any Proprietary Information.

7.2.2. For purposes of this Agreement, Proprietary Information shall mean all
non-public information (whether or not patentable and whether or not
copyrightable) owned, possessed or used by the Company, including, without
limitation, any Invention, formula, reagents, chemical compounds, substances,
cells or cell lines, organisms and progeny, mutants (including derivatives of
the foregoing), vendor information, customer information, apparatus, equipment,
trade secret, process, research, report, technical data, know-how, computer
program, software, software documentation, hardware design, technology,
marketing or business plan, forecast, unpublished financial statement, budget,
license, price, cost and employee list that is communicated to, learned of,
developed or otherwise acquired by the Advisor in the course of her service as
an advisor to the Company.

7.2.3. Proprietary Information excludes, and the Advisor’s obligations under
this Section 7.2 shall not apply to, any information that (i) is or becomes
known to the general public under circumstances involving no breach by the
Advisor or others of the terms of this Section 7.2, (ii) is already known by the
Advisor prior to the disclosure by Company, (iii) is learned by the Advisor from
a third party authorized to disclose such information, (iv) is independently
developed by the Advisor without use of the Company’s Proprietary Information,
(v) is required by law (including statute, rule, regulation, order or other
legal compulsion) to be disclosed, (vi) is generally disclosed to third parties
by the Company without restriction on such third parties, or (vii) is approved
for release by written authorization of the Chief Executive Officer for the
Company.

7.2.4. Upon termination of this Agreement or at any other time upon request by
the Company, the Advisor shall promptly deliver to the Company all Proprietary
Information and all records, files, memoranda, notes, designs, data, reports,
price lists, customer lists, drawings, plans, computer programs, software,
software documentation, sketches, laboratory and research notebooks and other
documents (and all copies or reproductions of such materials) that relates to
the Proprietary Information.

7.2.5. The Advisor represents that her retention as an advisor with the Company
and her performance under this Agreement does not, and shall not, breach any
agreement that obligates her to keep in confidence any trade secrets or
confidential or proprietary information of her or of any other party or to
refrain from competing, directly or indirectly, with the business of any other
party. The Advisor shall not disclose to the Company any trade secrets or
confidential or proprietary information of any other party.

 

-4-



--------------------------------------------------------------------------------

7.2.6. The Advisor acknowledges that the Company from time to time may have
agreements with other persons or with the United States Government, or agencies
thereof, that impose obligations or restrictions on the Company regarding
inventions made during the course of work under such agreements or regarding the
confidential nature of such work. The Advisor agrees to be bound by all such
obligations and restrictions that are known to her and to take all action
necessary to discharge the obligations of the Company under such agreements.

7.3. Remedies. The Advisor acknowledges that any breach of the provisions of
this Section 7 shall result in serious and irreparable injury to the Company for
which the Company cannot be adequately compensated by monetary damages alone.
The Advisor agrees, therefore, that, in addition to any other remedy it may
have, the Company shall be entitled to enforce the specific performance of this
Agreement by the Advisor and to seek both temporary and permanent injunctive
relief (to the extent permitted by law) without the necessity of proving actual
damages.

8. Advisor’s Obligations to Advisor’s Employer. Notwithstanding any of the other
terms of this Agreement, and in exception thereto, the parties to this Agreement
acknowledge and agree that Advisor is an employee of The University of Texas MD
Anderson Cancer Center and therefore Advisor executes this Agreement subject to
the Rules and Regulations of The Board of Regents of The University of Texas
System and all terms and conditions therein that apply to Advisor. Advisor has
no right, power or authority to assign or enter into any other agreement with
respect to intellectual property, confidential or other proprietary information
owned by the Board of Regents that is inconsistent with these Rules and
Regulations. A complete copy of the Rules and Regulations of The Board of
Regents of The University of Texas System may be found at
http://www.utsystem.edu/bor/rules/. Additionally, the parties understand and
agree that it is Advisor’s responsibility to ensure that the Services provided
by Advisor hereunder do not infringe on Advisor’s obligations to Advisor’s
Employer with respect to the Rules and Regulations of the Board of Regents of
The University of Texas System.

9. No Conflict of Interest; Non-Competition Agreement.

9.1. The Advisor represents and warrants to the Company that the Advisor
currently has no agreement with, nor any other obligation to, any third party
that would conflict with the terms of this Agreement, nor shall the Advisor
enter into any such agreement nor incur such an obligation, without the prior
written consent of the Company. The Advisor further represents that the
performance of the Services will not breach any agreement or obligation with any
third party, including without limitation any obligation to refrain from
engaging in activities that may compete with such party. The Advisor understands
the confidential nature of the information and materials she will acquire or
develop in performing her services under this Agreement. The Advisor
acknowledges that if such information or materials were revealed to competitors
of the Company, then such disclosure could cause damage to the Company.
Therefore, for the duration of the Consultation Period and for two (2) years
thereafter, the Advisor shall not engage in any activities that would compete
with the Company-including, without limitation, founding or otherwise holding an
equity interest in any other business entity working in the field (other than as
a shareholder of less than 2% of the stock of a publicly traded corporation,
provided that Advisor exercise no operational or strategic

 

-5-



--------------------------------------------------------------------------------

control over such corporation), becoming employed by, serving as a consultant
for, serving as a member of a scientific advisory board (or a comparable
organization) for, or acting in any manner on behalf of any other for-profit
enterprise that conducts activities similar to or competes with those of the
Company, without first obtaining the written consent of the Company.
Notwithstanding the foregoing, nothing contained in this Section 9 or elsewhere
in this Agreement shall interfere with, limit or otherwise adversely affect the
Advisor’s freedom or ability to perform her duties and responsibilities for the
Advisor’s Employer. The Company agrees not to unreasonably withhold or delay its
consent to activities by the Advisor in areas with respect to which the Company
either has no business or in which it does not intend to develop business.

9.2. During the term of this Agreement and for a period of one (1) year
commencing on the expiration or termination (if earlier) of this Agreement,
Advisor will not solicit, entice, persuade or induce any individual who is then,
or has been within the preceding six-month period, an employee or consultant of
the Company or any of its subsidiaries or affiliates to terminate his or her
employment or consulting relationship with the Company or any of its
subsidiaries or affiliates or to become employed by or enter into contractual
relations with any other individual or entity, and the Advisor shall not
approach any such employee or consultant for any such purpose or authorize or
knowingly approve the taking of any such actions by any other individual or
entity. The term “affiliate” shall mean any person or entity that directly, or
indirectly, through one or more intermediaries, is controlled or is controlled
by, or is under common control of the Company.

9.3 Since a breach of the provisions of this Section 9 could not adequately be
compensated by money damages, the Company shall be entitled, in addition to any
other right and remedy available to it, to an injunction restraining such breach
or a threatened breach, and in either case no bond or other security shall be
required in connection therewith. Advisor agrees that the provisions of this
Section 9 are necessary and reasonable to protect the Company in the conduct of
its business. If any restriction contained in this Section 9 shall be deemed to
be invalid, illegal, or unenforceable by reason of the extent, duration, or
geographical scope thereof, or otherwise, then the court making such
determination shall have the right to reduce such extent, duration, geographical
scope, or other provisions hereof, and in its reduced form such restriction
shall then be enforceable in the manner contemplated hereby.

9.4 The provisions of this Section 9 shall survive any termination or expiration
of this Agreement.

10. Notices. All notices required or permitted under this Agreement shall be in
writing and shall be deemed effective upon personal delivery or upon deposit in
the United States Post Office, by registered or certified mail, postage prepaid,
addressed to the other party at the address shown above, or at such other
address or addresses as either party shall designate to the other in accordance
with this Section 10

11. Pronouns. Whenever the context may require, any pronouns used in this
Agreement shall include the corresponding masculine, feminine or neuter forms,
and the singular forms of nouns and pronouns shall include the plural, and vice
versa.

12. Entire Agreement. This Agreement sets forth the entire understanding of the
parties with respect to the subject matter hereof and supersedes and replaces
all prior agreements, arrangements and communications, whether oral or written,
with respect to the subject matter hereof and any and all such prior agreements,
arrangements and communications shall be deemed terminated.

 

-6-



--------------------------------------------------------------------------------

13. Amendment. This Agreement may be amended or modified only by a written
instrument executed by the Company and the Advisor.

14. Governing Law. This Agreement shall be construed, interpreted and enforced
in accordance with the laws of the Commonwealth of Massachusetts.

15. Successors and Assigns. This Agreement shall be binding upon, and inure to
the benefit of, both parties and their respective successors and assigns,
including any corporation with which, or into which, the Company may be merged
or which may succeed to its assets or business, provided, however, that the
obligations of the Advisor are personal and shall not be assigned by her.

16. Compliance with Policies. The Company recognizes that as an employee of a
non-profit entity, the Advisor is responsible for ensuring that any consulting
agreement the Advisor enters into with a for-profit entity is not in conflict
with the intellectual property, consulting, conflict-of-interest, and other
policies of the Advisor’s Employer. The Advisor represents that she has made all
of the required disclosures to the Advisor’s Employer and has obtained all
necessary approvals of this Agreement from the appropriate authorities at the
Advisor’s Employer.

17. Independent Contractor Status. The Advisor shall perform all services under
this Agreement as an “independent contractor” and not as an employee or agent of
the Company. The Advisor is not authorized to assume or create any obligation or
responsibility, express or implied, on behalf of, or in the name of, the Company
or to bind the Company in any manner.

18. Miscellaneous.

18.1. No delay or omission by the Company in exercising any right under this
Agreement shall operate as a waiver of that or any other right. A waiver or
consent given by the Company on any one occasion shall be effective only in that
instance and shall not be construed as a bar or waiver of any right on any other
occasion.

18.2. The captions of the sections of this Agreement are for convenience of
reference only and in no way define, limit or affect the scope or substance of
any section of this Agreement.

18.3. In the event that any provision of this Agreement shall be invalid,
illegal or otherwise unenforceable, the validity, legality and enforceability of
the remaining provisions shall in no way be affected or impaired thereby.

 

-7-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year set forth above.

 

ADVISOR     AVEO PHARMACEUTICALS, INC.

/s/ Lynda Chin

    By:  

/s/ Murray O. Robinson

Lynda Chin, MD       Murray O. Robinson, PhD      

Senior Vice President, Translational Research

Chair of the Scientific Advisory Board

 

-8-